                     Case 3:20-mj-70917-MAG Document 1 Filed 07/08/20 Page 1 of 10                                       FILED
AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                                         Jul 08 2020

                                     UNITED STATES DISTRICT COURT                                                   SUSANY. SOONG
                                                                                                               CLERK, U.S. DISTRICT COURT
                                                                 for the                                    NORTHERN DISTRICT OF CALIFORNIA
                                                     Northern District
                                                   __________  DistrictofofCalifornia
                                                                            __________                               SAN FRANCISCO


                  United States of America                          )
                             v.                                     )
                    Nelly Gabueva,
                                                                    )      Case No.3:20-mj-70917 MAG
  aka Nelly Allen, Nelly Allen Gabueva, Nelly Gabutti               )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 18, 2014 to July 17, 2017 in the county of                        San Francisco              in the
     Northern          District of          California          , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 1341                                  Mail Fraud




         This criminal complaint is based on these facts:
See attached Affidavit of Special Agent Christopher Laska




         ✔ Continued on the attached sheet.
         ’

                                                                                                          /s/
                                                                                               Complainant’s signature
         Approved as to form _______________
                                                                             CHRISTOPHER LASKA, SPECIAL AGENT, DHS
                   AUSA _Richard Ewenstein_
                                                                                                Printed name and title
           over the telephone per Rule 4.1
Sworn to before me and signed in my presence.


Date:         July 8, 2020
                                                                                                  Judge’s signature

City and state:         San Francisco, CA                                                 HON. THOMAS S. HIXON
                                                                                                Printed name and title
                                                                                     U.S. Magistrate Judge

        Print                        Save As...                  Attach                                                   Reset
         Case 3:20-mj-70917-MAG Document 1 Filed 07/08/20 Page 2 of 10




                              AFFIDAVIT
        IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

                    INTRODUCTION AND PURPOSE OF AFFIDAVIT

I, Christopher Laska, being duly sworn, hereby declare and state the following:

1.     I make this affidavit in support of an application for a criminal complaint and arrest
       warrant for Nelly Gabueva (“GABUEVA”), AKA: Nelly Allen, Nelly Allen Gabueva,
       and Nelly Gabutti. The facts set forth in this Affidavit are based on my training and
       experience, my own personal knowledge and investigation, the review of records and
       documents provided to me by United States Citizenship and Immigration Services
       (USCIS), and other records and information obtained throughout this investigation by
       myself and other law enforcement officers. I have reviewed various immigration records
       of USCIS and conducted HSI, USCIS, and public database searches. I have also reviewed
       interviews conducted by others during the investigation. Because this Affidavit is
       submitted for the limited purpose of obtaining a criminal complaint and arrest warrant, I
       have not included each and every fact known to me that supports probable cause. Rather,
       I have set forth only the facts that I believe are necessary to support the criminal
       complaint and lawful arrest of GABUEVA.

                                 AFFIANT BACKGROUND

2.     I have been employed as a Special Agent (“SA”) with the Immigration and Naturalization
       Service (“INS”) and its successor agency the United States Department of Homeland
       Security (“DHS”), Immigration and Customs Enforcement (“ICE”), Homeland Security
       Investigations (“HSI”) since 1997. At the time this investigation began, I was assigned to
       the HSI office in San Francisco, CA, where I investigated immigration fraud, document
       fraud, labor violations and other federal crimes. I am currently assigned to the ICE office,
       Office of Professional Responsibility, in Oakland, CA. I have completed various law
       enforcement training programs at the Federal Law Enforcement Training Centers in
       Brunswick, Georgia and Artesia, New Mexico.

3.     I am an “investigative or law enforcement officer of the United States” within the
       meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States who is
       empowered by law to conduct investigations of, and to make arrests for, offenses
       enumerated in 18 U.S.C. § 2516. I am authorized by the Homeland Security of Act of
       2002 to perform the duties provided by law and regulation and am empowered to conduct
       investigations of offenses against the United States.

4.     I have participated in numerous local and federal search warrants and arrests that
       involved immigration fraud. I am responsible for enforcing federal criminal statutes,


                                                1
      Case 3:20-mj-70917-MAG Document 1 Filed 07/08/20 Page 3 of 10




     including violations of Titles 8, 18 and 21 of the United States Code. I have received
     training relating to federal criminal procedures and federal statutes and the law of search
     and seizure under the Fourth Amendment of the United States Constitution. I have
     participated in numerous immigration fraud, narcotics, and firearms investigations. Aside
     from formal academy training, I have attended and/or taken training courses during
     which I received further training in the laws and/or investigative techniques relating to
     immigration fraud, emerging drug trends, and internet-based investigations.

5.   From September 2014 until the present time, I have been a member of the HSI San
     Francisco Document and Benefit Fraud Task Force (DBFTF), which is a multi-agency
     task force that investigates immigration fraud and counterfeit document cases. The
     DBFTF is comprised of HSI, U.S. State Department, U.S. Citizenship and Immigration
     Services, and other federal agencies.

6.   The conclusions and opinions set forth below are based on my experience and training as
     an INS and HSI Special Agent, my direct participation in this investigation as described
     below, and conversations with other law enforcement officers who are familiar with the
     facts and circumstances of this investigation. Throughout this Affidavit, all sentences that
     begin with the words “I believe” are based upon this combination.

                                   APPLICABLE LAW

7.   A violation of 18 United States Code § 1341 requires: (1) a person knowingly
     participated in, devised, or intended to devise a scheme or plan to defraud, or a scheme or
     plan for obtaining money or property by means of false or fraudulent pretenses,
     representations, or promises; (2) the statements made or facts omitted as part of the
     scheme were material; (3) the person acted with the intent to defraud; and (4) the person
     used, or caused to be used, the mails to carry out or attempt to carry out an essential part
     of the scheme.

     BACKGROUND OF GABUEVA’S FRAUDULENT MAIL FRAUD SCHEME

8.   Prior to March 17, 2008, GABUEVA submitted to USCIS several “Notice of Entry of
     Appearance as Attorney or Accredited Representative” G-28 forms, which were in the
     names of Nelly Gabueva and Nelly Allen. G-28 forms are filed with the DHS or the
     Executive Office of Immigration Review (EOIR) by attorneys or accredited
     representatives to document that they are legally representing the clients before DHS or
     EOIR. USCIS has an obligation to ensure that only those attorneys and representatives
     who are eligible to practice law before the agency are recognized in that manner.

9.   Prior to March 17, 2008, on seven G-28 forms submitted in the name of Nelly Allen,
     GABUEVA checked block 4 “Others” and typed in the words “A Legal Document

                                              2
       Case 3:20-mj-70917-MAG Document 1 Filed 07/08/20 Page 4 of 10




      Assistant registered under the number # 38-000029 with City and County of San
      Francisco, and bonded to provide direct help to the public in their legal matters, without
      supervision of licensed attorney.”

10.   The filing of a form G-28 constitutes “practice” before USCIS. See 8 C.F.R. § 1001.1(i)
      (“The term practice means the act or acts of any person appearing in any case, either in
      person or through the preparation or filing of any brief or other document, paper,
      application, or petition on behalf of another person or client before or with the Service
      (USCIS), or any officer of the Service (USCIS) or the Board.”)

11.   A “legal document assistant” operating without the supervision of a licensed attorney is
      not permitted to represent clients before USCIS. See 8 C.F.R. § 1292.1.

12.   On March 17, 2008, a USCIS Supervisory Intelligence Research Specialist working at the
      California Service Center in Laguna Niguel, CA notified numerous USCIS offices
      nationwide that GABUEVA was not an authorized legal representative for any
      proceedings concerning immigration matters and recommended those offices not to
      recognize GABUEVA as such.

13.   On March 18, 2008, GABUEVA was provided written notification by USCIS of her
      ineligibility to practice before USCIS. This notice was mailed by certified mail with
      return receipt to Nelly Allen, LDA Office, 655 Montgomery St., Suite 540, San
      Francisco, CA 94111. The return receipt label was mailed back to USCIS, which
      indicates that the notice was delivered. The notice informed GABUEVA that she was not
      eligible to represent applicants nor petitioners before USCIS as she was “neither an
      attorney, nor an accredited representative of an organization recognized and accredited by
      the Board of Immigration Appeals as defined in 8 C.F.R. §§ 103.2 and 292.1(a)(4).”

14.   From March 10, 2016 to August 6, 2018, GABUEVA submitted twenty-three “Notice of
      Entry of Appearance as Attorney or Accredited Representative” Forms G-28 to USCIS.
      On each Form G-28, GABUEVA checked the box that said: “I am an attorney eligible to
      practice law in, and a member in good standing of, the bar of the highest court in the
      following states, possessions, territories, commonwealths, or the District of Columbia. If
      you need extra space to complete this section, use the space provided in Part 6,
      Additional Information:” GABUEVA then provided the following information
      “Licensing Authority: NYCB, Bar Number: 1031567” NYCB, denotes the New York
      City Bar.

15.   The New York City Bar Association is a voluntary association of lawyers and law
      students. See https://www.nycbar.org/about (last visited May 18, 2020). One does not
      need to be an attorney to be a member. Nor is the New York City Bar Association a
      licensing body for attorneys. The attorney licensing body for attorneys in the State of

                                               3
       Case 3:20-mj-70917-MAG Document 1 Filed 07/08/20 Page 5 of 10




      New York is the New York State Unified Court System (NYSUCS), Office of Court
      Administration. See http://ww2.nycourts.gov/attorneys/registration/index.shtml (last
      visited May 18, 2020).

16.   On October 27, 2017 USCIS Immigration Officer (IO) Catrin Lea was contacted by IO
      Alana Morel from USCIS, Newark Asylum Office. IO Morel had called the New York
      State Unified Court System and was informed that Nelly Allen Gabueva had never held
      an attorney license in New York State. NYSUC searched for GABUEVA via her name,
      aliases (Nelly Allen, Nelly Gabueva, and Nelly Allen GABUEVA) and her New York
      City Bar # 1031567.

17.   On November 14, 2017, ICE – HSI San Francisco was referred information from USCIS
      - Fraud Detection and National Security - San Francisco Asylum Office describing that
      GABUEVA had been submitting Forms G-28 falsely attesting that she was an attorney
      licensed with the New York City Bar.

18.   On November 29, 2017, USCIS sent GABUEVA another written notice of her
      ineligibility to practice before USCIS, which referenced the prior March 18, 2008
      Notification. This notice was mailed by certified mail to Nelly Allen, 388 Market St.,
      Suite 1300, San Francisco, CA 94111. The notice stated, in pertinent part: “Only an
      attorney, or an accredited representative of an organization recognized and accredited by
      the Department of Justice as defined at 8 C.F.R. §§ 1.2, 103.2 and 292.1(a)(4), may
      represent individuals before the agency. The regulations do not permit individuals who
      are neither attorneys, nor accredited representatives, to appear as representatives in
      application or petition proceedings filed with USCIS. The regulations do not permit
      you to practice before USCIS and you were previously notified of your ineligibility
      in 2008.” (emphasis in original).

19.   On October 24, 2019, IO Lea contacted Celia Bressack at the New York City Bar
      (NYCB) to discuss GABUEVA. IO Lea requested that the NYCB search their records for
      any records showing that Nelly Gabueva, AKA Nelly Allen, was registered with the
      NYCB as an attorney. The NYCB searched their records, which stated that GABUEVA
      claimed to be an attorney in Georgia. No distinction was made between the state or
      country of Georgia. IO Lea also provided the NYCB member number 1031567, which
      was verified as a valid NY City State bar number registered to GABUEVA. NYCB
      numbers can be issued to non-attorneys, which is the case with GABUEVA.

20.   On April 29, 2020, a judge of the Superior Court of California, San Francisco County,
      signed a permanent order to assume jurisdiction over the unauthorized law practice of
      GABUEVA. This was the result of a State Bar of California inquiry relating to
      GABUEVA not being authorized to practice law in California.


                                              4
         Case 3:20-mj-70917-MAG Document 1 Filed 07/08/20 Page 6 of 10




21.    The state of California has an attorney lookup tool, which is publicly available. On May
       21, 2020, the following names were searched by IO Catrin Lea in the California State Bar
       (Attorney Search) website http://www.calbar.ca.gov/Attorneys; Nelly Allen, Nelly
       Gabueva, Nelly Allen Gabueva, Nelly Gabutti with no results.

22.    NYSUCS also has an attorney lookup tool, which is publicly available. On May 21,
       2020, the following names were searched by IO Catrin Lea in the New York State
       Unified Court system (Attorney search) website http://iapps.courts.state.ny.us/attorney/
       captcha; Nelly Allen, Nelly Gabueva, Nelly Allen Gabueva, Nelly Gabutti with no
       results.

                                     INTERVIEW OF “M.S.”

23.    A USCIS database search of GABUEVA’s current and former clients identified an
       individual named “M.S.” 1 GABUEVA previously filed a Form G-28 with USCIS stating
       that GABUEVA was an attorney registered with the New York Bar and was legally
       representing M.S.

24.    On May 7, 2019, HSI Special Agent Julie McGuire and I interviewed M.S. at the HSI
       office in San Francisco, CA.

25.    M.S told us that she entered the U.S. on May 27, 2016 on a B1B2 tourist visa and could
       only remain in the U.S. for six months on this status. She wanted to remain in the U.S.
       longer so started looking for an immigration attorney.

26.    Around September 2016, M.S. was referred to GABUEVA by her roommate, “Sasha,”
       last name unknown, who had been using GABUEVA for her own immigration
       paperwork.

27.    Another of M.S.’s roommates, “M.B.,” was also looking to hire an immigration attorney
       around the same time. M.S. and M.B. first met with GABUEVA at a coffee shop in the
       Russian Hill part of San Francisco and had their initial consultation to discuss their
       respective immigration situations. During this meeting, GABUEVA told M.S. and M.B.
       that she (GABUEVA) was a licensed immigration attorney. M.S. and M.B. paid
       GABUEVA $100 for this consultation.

28.    Around December 2016, M.S. agreed to retain GABUEVA, who said the fees for filing a
       political asylum application with USCIS was $8,000. This included attending the political
       asylum interview with M.S. at the USCIS office. M.S. did not have $8,000 at that time

1
  I am aware of “M.S.” true name, and the true names of all individuals identified by their initials
in this affidavit. I have identified these individuals by their initials only in order to protect their
privacy.
                                                   5
       Case 3:20-mj-70917-MAG Document 1 Filed 07/08/20 Page 7 of 10




      and told GABUEVA that she would pay GABUEVA when she got paid from her job.
      From January 2017 to the end of 2018, M.S. paid GABUEVA approximately $4,500.

29.   M.S. told us that GABUEVA stated she was an attorney around one hundred times and
      said she was a lawyer in California who went to law school at Berkeley.

30.   In April 2017, GABUEVA told M.S. to get medical exams done, which were required for
      her political asylum case. M.S. paid $450 for these exams, and when she took the results
      to GABUEVA, GABUEVA told her they were not necessary. M.S. said GABUEVA
      gave her incorrect advice and she (M.S.) wasted $450 dollars.

31.   In May 2017, M.S. went to GABUEVA’s office in San Francisco to discuss the filing of
      her political asylum case. M.S. heard that political asylum applications needed to be filed
      with USCIS within one year of the applicant entering the United States, but GABUEVA
      had not filed hers within that time period. GABUEVA also listed M.S.’s residence
      address as GABUEVA’s office address in San Francisco, so mail from USCIS relating to
      M.S.’ immigration applications was mailed to GABUEVA. M.S. believes that her
      political asylum case was filed after the one-year period as the receipt notice issued by
      USCIS was issued in June or July 2017, whereas she entered the U.S. in May 2016.

32.   On July 17, 2017, GABUEVA mailed M.S.’s political asylum application to the USCIS
      office in Lincoln, Nebraska via the United States Postal Service. She included in the mail
      a G-28 form stating that GABUEVA is a licensed attorney in New York. A signature on
      the form purports to be GABUEVA’s.

33.   Around March 2018, M.S. went to GABUEVA’s office in San Francisco to get copies of
      her immigration applications and payment receipts. GABUEVA previously gave her a
      few payment receipts, but none were signed, and there were a few payments for which
      she had no receipts at all. GABUEVA refused to provide M.S. with any copies of the
      immigration applications filed with USCIS. GABUEVA was angry at M.S. and
      threatened to get her deported if M.S. didn’t pay the remaining money owed to
      GABUEVA. At the end of this meeting, M.S. grabbed a file containing copies of her
      immigration applications off GABUEVA’s desk and left her office. GABUEVA was very
      upset at this and followed her to the office elevators arguing with her and demanding that
      M.S. return the file and pay her unpaid fees.

34.   M.S. is unhappy with what she views as “bad advice” and “wrong advice” that
      GABUEVA provided when she was purporting to represent M.S. M.S. only agreed to
      hire GABUEVA because GABUEVA stated she was a licensed attorney. M.S.’s political
      asylum case is still pending with USCIS.




                                               6
       Case 3:20-mj-70917-MAG Document 1 Filed 07/08/20 Page 8 of 10




                                      INTERVIEW OF “I.R.”

35.   A USCIS database search of GABUEVA’s current and former clients identified an
      individual named “I.R.” GABUEVA previously filed a Form G-28 with USCIS stating
      that GABUEVA was an attorney registered with the New York Bar and was legally
      representing I.R.

36.   On April 19, 2019, HSI Special Agent Julie McGuire and I interviewed I.R. at the HSI
      office in San Francisco, CA.

37.   I.R. told us that he entered the U.S. on August 30, 2013 on a B1B2 tourist visa and could
      only remain in the U.S. for six months on this status. He wanted to remain in the U.S.
      longer so started looking for an immigration attorney.

38.   Around October 2013, I.R. was referred to GABUEVA by his roommate, “E.T.,” who
      had been using GABUEVA for his own employment-related paperwork.

39.   I.R. first met with GABUEVA at her office located at 388 Market Street, San Francisco,
      CA, possibly on the 13th floor. This was their initial consultation to discuss I.R.’s
      immigration situation. GABUEVA told him that she was an attorney at this initial
      meeting. I.R. also met GABUEVA often to discuss his immigration applications at a
      coffee shop in the Richmond District of San Francisco near the intersection of Geary
      Blvd. and 18th Street.

40.   Around October 2013, I.R. agreed to retain GABUEVA, who said the fees for filing a
      political asylum application with USCIS were $7,500. The money GABUEVA charged
      I.R. included attending the political asylum interview with I.R. at the USCIS office. I.R.
      first paid GABUEVA $3,500 by check when he retained her services and later paid her
      $4,000 in cash right before the asylum interview at the USCIS office. He also paid her
      approximately $300 on two occasions when she helped him file for work permits with
      USCIS. In total, I.R. paid GABUEVA approximately $8,100.

41.   I.R. told us that GABUEVA stated she was an attorney a few times, and the asylum
      contract she gave him stated she was an attorney, but this contract was later stolen out of
      his car. I.R. stated that during the asylum interview at the USCIS office, he heard
      GABUEVA tell the receptionist in the waiting room and the officer that interviewed him
      that GABUEVA was an attorney from New York and New York attorneys don’t have
      attorney ID (bar) cards. I.R. also recalls that at his asylum interview at the USCIS office,
      GABUEVA showed people a blue card that possibly said she was an attorney.

42.   I.R. told us that GABUEVA often worked with her son, and I.R. believes that
      GABUEVA’s son is possibly listed as his (I.R.’s) attorney on I.R.’s asylum application.


                                               7
       Case 3:20-mj-70917-MAG Document 1 Filed 07/08/20 Page 9 of 10




43.   On February 18, 2014, GABUEVA mailed I.R.’s political asylum application to the
      USCIS office in Lincoln, Nebraska via the United States Postal Service. She included in
      this mailing a G-28 form stating that she is a licensed attorney in New York. A signature
      on the form purports to be GABUEVA’s.

44.   Sometime around 2015, I.R. had his asylum interview at the USCIS office in San
      Francisco, and GABUEVA attended this interview with him. His asylum case was
      denied at this time and his case was sent to the Immigration Court. He later retained
      another attorney to represent him in court, won his case, and is currently awaiting
      permanent resident status.

45.   I.R. is unhappy with the representation that GABUEVA provided to him.

                                  INTERVIEW OF “L.C.”

46.   A USCIS database search of GABUEVA’s current and former clients identified an
      individual named “L.C.” GABUEVA previously filed a Form G-28 with USCIS stating
      that GABUEVA was an attorney registered with the New York Bar and was legally
      representing L.C.

47.   On June 19, 2019, USCIS Immigration Officers (IO) Catrin Lea and Xiomara Flores
      interviewed L.C. and her son, “O.C.,” at the USCIS office in San Francisco, CA.

48.   L.C. told them that she entered the U.S. in October 2015 on a B1B2 tourist visa and could
      only remain in the U.S. for six months on this status. She wanted to remain in the U.S.
      longer so started looking for an immigration attorney.

49.   Around late 2015, L.C.’s son, O.C., referred L.C. to GABUEVA. L.C. initially stated
      that she only knew GABUEVA by the name “Nelly” but when IOs Lea and Flores
      showed L.C. a copy of the G-28 with the name “Nelly Allen” written on it, L.C. stated
      that Nelly Allen was her attorney.

50.   L.C. met with GABUEVA three or four times at GABUEVA’s office located at 388
      Market Street, San Francisco, CA. During at least one of these meetings, GABUEVA
      told L.C. that she (GABUEVA) was a licensed attorney.

51.   In late 2015, L.C. and her son agreed to retain GABUEVA and her associate, “M.V.,” to
      assist with L.C.’s political asylum case. GABUEVA and M.V. said the fees for filing a
      political asylum application with USCIS were $8,000, which also paid GABUEVA for
      attending the political asylum interview with L.C. at the USCIS office. O.C. stated he
      paid M.V. approximately $7,000 and that he never got a written contract from either
      GABUEVA or M.V.


                                              8
       Case 3:20-mj-70917-MAG Document 1 Filed 07/08/20 Page 10 of 10




52.   On April 22, 2016, L.C.’s political asylum application was mailed to the USCIS office in
      Lincoln, Nebraska via the United States Postal Service. GABUEVA included in this
      mailing a G-28 stating that GABUEVA was a licensed attorney in New York. A
      signature on the form purports to be GABUEVA’s.

53.   On February 25, 2019, L.C. was scheduled to appear for her political asylum interview.
      O.C. stated that he was upset with M.V. and her firm because they did not file a request
      to reschedule this February 25, 2019 asylum interview. He wrote a request to reschedule
      notice and gave this to M.V. and asked that she file this with USCIS. M.V. did not file
      this with USCIS, and L.C. did not appear at the February 2019 interview. This failure to
      appear at the scheduled interview could have resulted in L.C. being denied asylum and a
      Notice to Appear in court issued to her. This did not happen, and L.C.’s political asylum
      case is still pending with USCIS.

                                      CONCLUSION

54.   In summary, I have probable cause to believe GABUEVA knowingly and willfully
      committed mail fraud in violation of 18 United States Code § 1341.


                                                              /s/
                                                   _______________________________
                                                   CHRISTOPHER LASKA
                                                   Special Agent
                                                   Homeland Security Investigations
                                                   U.S. Department of Homeland Security


      Sworn to before me over the telephone and signed by me pursuant to Fed. R. Crim. P 4.1
                       8th day of July 2020.
      and 4(d) on this ____


      ________________________________
      HONORABLE THOMAS S. HIXON
      United States Magistrate Judge




                                              9
